IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-30486                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 14, 2018

CLAIMANT ID 100262194,                                                  Lyle W. Cayce
                                                                             Clerk
              Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-2988


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Graphic Packaging International, Inc. (“Graphic Packaging”) is an
international paper, packaging, and bag business operating in numerous
locations, including Arcadia, Louisiana. On December 8, 2011, Graphic
Packaging transferred ownership of its Arcadia facility to a newly formed
entity that was ultimately called Graphic Flexible Packaging, LLC (“GFP”). In


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                  No. 18-30486
2013, Graphic Packaging filed a Business Economic Loss claim under the
Deepwater Horizon Economic and Property Damages Settlement Agreement
(“Settlement Agreement”) on behalf of the Arcadia Facility. See, e.g., In re
Deepwater Horizon, 785 F.3d 986 (5th Cir. 2015) (explaining the Settlement
Agreement); In re Deepwater Horizon, 744 F.3d 370 (5th Cir. 2014) (examining
the compensation scheme for business economic loss claimants). The Claims
Administrator determined that the Arcadia Facility was a “Failed Business”
and was ineligible for relief under the Failed Business Economic Loss
Framework. See, e.g., Claimant ID 100009540 v. BP. Exp. & Prod., Inc., 680 F.
App’x 263 (5th Cir. 2017) (determining whether claimant should be classified
as a failed start-up business or a failed business). The Settlement Agreement
Appeal Panel affirmed the Claim Administrator’s classification of the Arcadia
Facility as a “Failed Business” because “its assets were contributed…to a new
company formed as a joint venture…[and] renamed [GFP].” Graphic Packaging
requested and was denied discretionary review from the district court. It
appeals that denial.
      The district court has a discretionary right of review from Appeal Panel
decisions, “which is not a right for the parties to be granted such review.”
Holmes Motors, Inc. v. BP Exp. & Prod., Inc., 829 F.3d 313, 316 (5th Cir. 2017)
(quoting In re Deepwater Horizon, 785 F.3d at 999). We review the district
court’s denial of discretionary review for abuse of discretion. Id. at 315. We ask
“whether the decision not reviewed by the district court actually contradicted
or misapplied the Settlement Agreement, or had the clear potential to
contradict or misapply the Settlement Agreement.” Id. (quoting In re
Deepwater Horizon, 641 F. App’x 405, 409-10 (5th Cir. 2016)). However, it is
“wrong to suggest that the district court must grant review of all claims that
raise a question about the proper interpretation of the Settlement Agreement.”
Id. at 316. “It is not an abuse of discretion to deny a request for review that
                                        2
                                    No. 18-30486
‘involve[s] no pressing question of how the Settlement Agreement should be
interpreted or implemented, but simply raise[s] the correctness of a
discretionary administrative decision in the facts of a single claimant’s case.’”
Claimant ID 100212278 v. BP Exp. & Prod., Inc., 848 F.3d 407, 410 (5th Cir.
2017) (quoting In re Deepwater Horizon, 641 F. App’x at 410).
      Graphic Packaging maintains that the Claim Administrator and Appeals
Panel misclassified the Arcadia Facility as a Failed Business under the terms
of the Settlement Agreement because the facility continued to operate. The
Settlement Agreement defines a Failed Business as one that “subsequent to
May 1, 2010 but prior to December 31, 2011, either (i) ceased operation and
wound down, or (ii) entered bankruptcy or (iii) otherwise initiated or completed
a liquidation of substantially all of its assets[.]” As the Appeals Panel noted,
“[T]he [Arcadia] Facility, to the extent it was owned exclusively by [Graphic
Packaging], did cease operations because it was merged into the new LLC with
a co-owner and new [Federal Employer Identification Number.]…[Graphic
Packaging] ceased operating the Arcadia facility because it transferred all of
its ownership in it to GFP[.]” 1 We do not find that the Appeals Panel
misapplied the Settlement Agreement, but even if it did, Graphic Packaging
merely disputes the “correctness of a discretionary administrative decision in
the facts of a single claimant’s case.’” Claimant ID 100212278, 848 F.3d at 410.
      Graphic Packaging also argues that this decision merits review because
it contradicts a previous Appeals Panel decision. We have held that “[i]t may
be an abuse of discretion to deny a request for review that raises a recurring
issue on which the Appeal Panels are split[,]” but only “if ‘the resolution of the



      1 Initially, GFP submitted a Business Economic Loss claim for the Arcadia Facility.
The Claims Administrator denied the claim because GFP was created in 2011 and was not
operating at the time of the spill, making it ineligible under the Business Economic Loss
Framework of the Settlement Agreement.
                                           3
                                  No. 18-30486
question will substantially impact the administration of the Agreement.’” Id.
(quoting In re Deepwater Horizon, 632 F. App’x 199, 203-04 (5th Cir. 2015)).
Without reaching the substance of Graphic Packaging’s claim that there is a
contradictory Appeals Panel decision, we conclude that one allegedly variant
decision will not “substantially impact the administration of the agreement”
and therefore does not require the district court’s review. Id.; see also Claimant
ID 100051301 v. BP Exp. & Prod., Inc., 694 F. App’x 236, 240 (5th Cir. 2017)
(“[T]he fact that Appeal Panels have reached different conclusions for this issue
depending on the circumstances of each case does not represent the type of
Appeal Panel split that would require the district court’s review.”).
      We AFFIRM the district court’s denial of discretionary review.




                                        4